Citation Nr: 1634498	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for diabetes mellitus, type II, to include diabetic retinopathy.

3. Entitlement to service connection for peripheral neuropathy. 


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for sleep apnea, service connection for diabetes mellitus, type II, to include with diabetic retinopathy, and service connection for peripheral neuropathy. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Regretfully, another remand is necessary to comply with the Board's July 2012 remand directives and for additional development.

The matter was previously before the Board in July 2012 and in March 2010. In July 2012, the case was remanded to obtain outstanding VA and private treatment records, and to provide the Veteran with VA examinations. In January 2013, the AOJ sent the Veteran a letter, to his current address of record, requesting authorization and release of any outstanding private treatment records. VA treatment records from June 2011 forward from Durham VAMC and Fayetteville VAMC have been associated with the claims file. As to private treatment records, the Veteran did not provide information as to any outstanding private treatment records and as a result, the AOJ was unable to obtain any additional outstanding private treatment records. The Veteran was provided with VA examinations as to sleep apnea, diabetes mellitus, type II, to include diabetic retinopathy and peripheral neuropathy in August 2015 and September 2015.

As an initial matter, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has reported he was hospitalized in-service and received treatment for his diabetes mellitus, type II and his peripheral neuropathy at the Naval Hospital Orlando in August 1973 and September 1973. See November 2006 Veteran's Application for Compensation and/or Pension.  Although the Veteran's service treatment records are of record, inpatient service treatment records are kept separately, and do not appear to have been requested. As it appears that there may be outstanding inpatient service treatment records pertinent to the Veteran's service connection claim for diabetes mellitus, type II, to include diabetic retinopathy, and service connection for peripheral neuropathy, the Board finds that a remand is necessary to obtain these records.

Next, as to the Veteran's claim for service connection for sleep apnea the Veteran was provided with a VA examination in August 2015. If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner found that the Veteran's sleep apnea was less likely than not incurred in or caused by an in-service, injury, event or illness. See August 2015 VA examination. The examiner noted that there were no records showing any symptoms of sleep apnea in-service, and such was not diagnosed until many years after discharge. Id. However, the examination was inadequate because the examiner failed to consider the Veteran's lay statements that his symptoms of sleep apnea began in-service in 1973, as a result of stress. See November 2006 Veteran's Application for Compensation and/or Pension.  As a result the Board finds that a supplemental opinion is warranted as to sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify all facilities in which he was hospitalized while in-service. Then, request from appropriate sources any outstanding inpatient service treatment records, to include from Naval Hospital Orlando from August 1973 to September 1973.

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. After completing the directive above, refer the case to the VA examiner who provided the October 2015 examination as to sleep apnea for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder and all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed sleep apnea is related to his active service? 

Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements. Specifically, the Veteran has reported his symptoms of sleep apnea began in-service due to stress. See VBMS, VA 21-56 Veterans Application for Compensation or Pension, Receipt Date November 15, 2006, page 8. Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative of record should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




